Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 9 November 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Providence November 9th 1782
                  
                  The troops are arriving here with a pretty fair weather, but, between us, I believe our navy will not be ready before the end of this month, I beg of your Excellency to forward this Letter with speed to the Chevalier de La Luzerne and to send me word of every thing which may come to your knowledge, relative to the evacuation of Charlestown. a seafaring man has said here that at the beginning of october, all the big artillery was imbarked there.  I am with respect and personal attachment, Sir, Your Excellency’s Most obedient humble servant
                  
                     le Cte de Rochambeau
                     
                  
               